Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 10-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 11, the prior art of record fails to teach or suggest generating difference images between each of the peak values of the first Lorentzian spectra and each of the peak values of the second Lorentzian spectra, respectively, and generating difference images between each of the widths of the first Lorentzian spectra and each of the peak values of the second Lorentzian spectra, respectively, in combination with all other limitations of claims 1, 10, and 11, respectively. The examiner agrees with the applicants arguments filed 5/23/2022 that the subject matter is not taught in Miyazaki et al. US 2014/0361776. Miyazaki teaches in different FWHM values can be used to indicate diseased areas, the reference doesn’t specifically teach “generate/generating difference images” as recited in the claims. 
Claims 2-5 and 12-19, definite and enabled by the specification, are allowed through a dependence on one of allowed claims 1, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868